MEMORANDUM******
Ace Paving Co., Inc. appeals the district court’s grant of summary judgment in favor of Northwest Administrators, Inc. in these three cases. We affirm.
Ace asserts that the district court erred when it determined that Ace must pay liquidated damages based upon the amount of contributions that remained unpaid when an action commenced, even if the contributions were paid before judgment was entered. We disagree; the law of this circuit required that result. See Nw. Adm’rs, Inc. v. Albertson’s, Inc., 104 F.3d 253, 257-58 (9th Cir.1996); see also Idaho Plumbers & Pipefitters Health & Welfare Fund v. United Meek Contractors, Inc., 875 F.2d 212, 215 (9th Cir.1989). We reject Ace’s assertion that we are not bound by those cases. See Hart v. Massanari, 266 F.3d 1155, 1171 (9th Cir.2001); see also Cetacean Cmty. v. Bush, 386 F.3d 1169, 1173 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.